DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-17, 24-25 and 27 are rejected under 35 U.S.C. 102 (a, 2) as being anticipated by Hearn (U. S. Patent 9,980,520).
Regarding claim 15, Hearn discloses an electrically operated aerosol-generating system for receiving an aerosol-forming substrate, the system comprising: one or more electric aerosol-generating elements 6; one or more supper capacitors 8 configured to supply power 32 to the one or more electric aerosol-generating elements 6; and a voltage source 35 configured to supply power 32 to the one or more super capacitors 8 to charge the one or more supper capacitors 8.  Note see patent Sur (U. S 
Regarding claim 16, Hearn discloses the system further comprising: an aerosol-generating device 1, comprising: the one or more electric aerosol-generating elements 6, and the one or more supper capacitors 8; and a charging device 30, comprising: the voltage source 35.
Regarding claim 17, Hearn discloses the charging device 30 further comprises electric circuitry 36 configured to control a supply of power 32 from the voltage source 35 to the one or more hybrid capacitors 8, and the aerosol-generating device further comprises electric circuitry 11 configured to control the supply of power from the one or more hybrid capacitors 8 to the one or more electric aerosol-generating elements 6.
Regarding claim 18, Hearn discloses the electric circuitry 36 of the charging device is configured to supply power 32 from the voltage source 35 to the one or more hybrid capacitors 8 during a charging mode; and the electric circuitry 11 of the aerosol-generating device is configured to supply power 32 from the one or more hybrid capacitors 8 to the one or more aerosol-generating elements 6 during a heating mode.
Regarding claim 24, Hearn discloses the aerosol-generating device and the charging device are electrically connected to one another during the charging mode and electrically disconnected from one another during the heating mode.
Regarding claim 25, Hearn discloses the one or more hybrid capacitors are lithium ion capacitors.
Regarding claim 27, Hearn discloses the device further comprising electric circuitry configured to: control a supply of power from the one or more hybrid capacitors .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hearn.

Regarding claim 19, Hearn discloses the claimed invention except for the electric circuitry of the charging device is further configured to supply power from the voltage source to the one or more hybrid capacitors at a constant current until a voltage reaches a predetermined value during the charging mode.   It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify 
It is obvious whether the voltage source supplies constant electrical current or rapid electrical current, the hybrid capacitor will be charged because in order for the hybrid capacitor to be charged, the voltage source must supply some type of electrical currents, slow,  constant or rapid, to the hybrid capacitor.  



Regarding claim 20, Hearn discloses the claimed invention except for the electric circuitry of the charging device is further configured to supply power from the voltage source to the one or more hybrid capacitors at a constant current until a voltage reaches a predetermined value of voltage, and to subsequently supply power from the voltage source to the one or more hybrid capacitors at a constant voltage at least until the current reaches a predetermined value of current, during the charging mode.  Today’s many electronic devices are rechargeable.  During most of these rechargeable devices are being recharged, power supply from the voltage source will stop when these rechargeable devices are fully recharged to 100%, which is commonly a predetermined value of current.   It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify to provide such feature so as to 
Regarding claims 21, Hearn discloses the claimed invention except for the electric circuitry of the aerosol-generating device is further configured to supply power from the one or more hybrid capacitors to the one or more aerosol generating elements in pulses of a given duration during the heating mode.   It is inherent that the aerosol-generating device to be in heating mode, the one or more hybrid capacitors inherently must supply power to the aerosol-generating device.  Therefore, without the power supply from the one or more hybrid capacitors, the aerosol-generating device with not heat up.  Whether the one or more hybrid capacitor supplies constant current, the power supply pulse frequency modulation, or by pulse width modulation, some type of current must be supply to the aerosol-generating device by the one or more hybrid capacitors.  
Therefore, it would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Hearn to provide such features in order to place the aerosol-generating device in heating mode, the one or more hybrid capacitors inherently supply power to the aerosol-generating device.  Whether the one or more hybrid capacitors supplies constant current, the power supply pulse frequency modulation, or by pulse width modulation, the aerosol-generating device will be in heating mode when the aerosol-generating device receives some type of power from the one or more hybrid capacitors.  
Regarding claim 22, Hearn discloses the claimed invention except for the electric circuitry of the aerosol-generating device is further configured to adjust a supply of power to the one or more aerosol-generating elements by pulse frequency modulation 
Therefore, it would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Hearn to provide such features in order to place the aerosol-generating device in heating mode, the one or more hybrid capacitors inherently supply power to the aerosol-generating device.  Whether the one or more hybrid capacitors supplies constant current, the power supply pulse frequency modulation, or by pulse width modulation, the aerosol-generating device will be in heating mode when the aerosol-generating device receives some type of power from the one or more hybrid capacitors.  
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hearn in view of Bilat (U. S. 2018/0020735).

  






Regarding claim 26, Hearn discloses the claimed invention except for the device comprising: a housing having a cavity configured to receive an aerosol-generating article comprising an aerosol-forming substrate; one or more electric aerosol-generating elements arranged at or around the cavity; and one or more hybrid capacitors configured to supply power to the one or more electric aerosol-generating elements.  Bilat, see figure 8, discloses a housing having a cavity configured to receive an aerosol-generating article comprising an aerosol-forming substrate.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Hearn to provide such feature as taught by Bilat so as to provide for better assembly.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 28 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 28, the applicant’s invention combination including: “the method comprising: comparing an output voltage of one or more hybrid capacitors with a threshold voltage; when the output voltage from the one or more hybrid capacitors is equal to or greater than a threshold voltage, charging the one or more hybrid capacitors using a constant charging current, and reducing a charging current when either a charging voltage applied to the one or more hybrid capacitors reaches a predetermined .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090.  The examiner can normally be reached on M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHUONG K DINH/Primary Examiner, Art Unit 2831